

 
                                                       EXHIBIT 10.1
                                                       REDACTED COPY

 
  
DEVELOPMENT AND OPTION AGREEMENT
 


This Development and Option Agreement (“Agreement”) is entered into as of August
6, 2010 (“Effective Date”) by and between Biosara Corporation, a Delaware
corporation, with a principal place of business in Corinth, Texas (“Biosara”)
and Quick-Med Technologies, Inc., a Nevada corporation, having its principal
office at 902 NW 4th Street, Gainesville, Florida 32601 (hereinafter referred to
as “Quick-Med”).


WHEREAS


-  
Quick-Med is in the business of developing and commercializing technologies
related to wound care and other health care and consumer applications.



-  
Biosara wishes Quick-Med to assist it in developing new products using numerous
Quick Med patented products.



-  
Biosara is interested in incorporating Quick-Med’s NIMBUS® Technology
(“Quick-Med Technology” which includes *****, into certain wound care products
to be manufactured by or for Biosara.



-  
Quick-Med and Biosara plan to enter into a license agreement for NIMBUS and
related technologies for use in applications and products arising from the
development activities contemplated by this Agreement



-  
The Parties wish to commence with the tasks and responsibilities described in
the Statement of Work which is attached hereto as Attachment A.



 
NOW THEREFORE the Parties hereto hereby agree as follows.



1.           Performance of Statement of Work.  The parties agree to perform in
accordance with the terms of the Agreement, as set forth in Attachment A –
Statement of Work, commencing immediately, and Biosara agrees to pay the sums
set forth in the Agreement when they become due and owing as provided in the
Agreement.  For the purpose of clarity, the performance of the Agreement by both
Parties is understood as being an integral part of an ongoing cooperative
project aimed at resulting in a commercially viable technology to be
incorporated in the certain Biosara products under a U.S. patent and technology
license (“License Agreement”) of Quick-Med Technology.


2.           Term.  This Agreement shall remain in force until December 31, 2010
or until superseded by another signed agreement between the Parties, whether via
a licensing agreement or another product development agreement, whichever is
first.


3.           Results from Agreement.  The information, data, results, reports,
deliverables and other outputs or outcomes from the performance of the Agreement
shall be jointly owned by both Parties during the of this Agreement, and shall
be considered Confidential Information by both Parties. Intellectual Property
rights shall be as stipulated in section 6 of the Agreement.
 
 
 
-1-

--------------------------------------------------------------------------------

***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
 
 
 
4.           Grant of Option.


4.1           Quick-Med hereby grants to Biosara an exclusive option (the
“Option”) during the term of this Agreement (the “Option Period) to enter into a
License Agreement, which   includes the essence of the terms set forth on
Attachment B – License Agreement Term Sheet.

        4.2          During the Term of this Agreement and any mutually agreed
extensions thereof, Quick-Med agrees not to license the Quick-Med Technology to
any third party ***** within the United States and Canada.


4.3           If it is mutually agreed by Quick-Med and Biosara during the term
of the development process of this Agreement to use *****.  This passage will
not obligate Quick-Med if it has already granted a license, option or other
rights to another party for *****.


5.           Exercise of Option.


5.1           Biosara may exercise the Option by sending Quick-Med written
notice (the “Option Notice”) of such exercise any time between the date of
execution of this Agreement and the expiration of the Option Period.
 
                               5.2           Upon Quick-Med’s receipt of the
Option Notice, the parties, acting reasonably and in good faith, shall develop
and execute the License Agreement within 60 days that includes the essence of
the terms stated in the License Agreement Term Sheet. The License Agreement
shall be dated with the date of the Option Notice. Upon execution and delivery
of signed originals of the License Agreement to each other, the License
Agreement shall thereupon become retroactively effective.
 
5.3           If Biosara fails to exercise the Option prior to the expiration of
the Option Period, this Agreement and all rights granted hereunder (not
including any rights related to any intellectual property), including without
limitation the Option, shall immediately terminate and neither Party shall have
any further obligation to the other except to the extent such obligation was
incurred prior to the effective date of such termination.


6.           Intellectual Property.


6.1           Existing Intellectual Property.  All intellectual property
(whether or not patentable) owned by either party as of the Effective Date
including, without limitation, ideas, concepts, know-how, trade secrets,
inventions, discoveries, processes, methods, compositions, formulae,
information, data, developments and improvements, patent applications, patents,
copyrights and designs (“Existing Intellectual Property”) shall remain the
property of that party.


6.2           Quick-Med Ownership.  Quick-Med shall retain sole and exclusive
ownership of all NIMBUS or other Quick-Med antimicrobial technology and any
improvements or modifications thereto related developed during this development
program.


6.3           Any wound dressing products, wound dressing technology, or wound
dressing improvements or modifications, exclusive of the antimicrobial
technology developed during this development program shall be owned by Biosara.
 
7.           Confidentiality.


7.1           Unless otherwise agreed in writing, the Parties specifically
covenant and agree to hold all Confidential Information, and any records and
documents containing Confidential Information, in the strictest confidence, and
will not disclose, divulge or reveal Confidential Information to any person or
persons whomsoever other than (a) to its employees as necessary and appropriate
for the exclusive purpose of enabling such employees to perform their ordinary,
day-to-day duties associated with performing Quick-Med’s work for or directly
related to Biosara; or (b) as specifically authorized by the non-disclosing
Party in writing.


7.2           “Confidential Information” as used herein means ideas, designs,
records, plans, drawings, intellectual property, products, product samples,
processes, systems, documents, writings, manuals, inventions, discoveries,
formulae, prices, price lists, practices,   business plans, business methods,
trade secrets, and all other information designated by the Parties individually
or jointly to be “Confidential Information” (in writing, orally, or otherwise),
with the sole exception of information available to the general public, without
restriction.
 
 
 
-2-

--------------------------------------------------------------------------------

***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
 
 
 
8.           Disclaimer Of Warranties; Limitation Of Liability



 
8.1
NEITHER BIOSARA NOR QUICK-MED SHALL UNDER ANY CIRCUMSTANCES BE LIABLE TO EACH
OTHER OR THEIR RESPECTIVE AFFILIATES FOR INDIRECT, INCIDENTAL, SPECIAL OR
CONSEQUENTIAL DAMAGES (INCLUDING, BUT NOT LIMITED TO, LOSS OF PRODUCTION TIME,
PROFITS, REVENUE, OR BUSINESS) RESULTING FROM OR IN ANY WAY RELATED TO THIS
AGREEMENT, OR THE TERMINATION OF THIS AGREEMENT, OR ARISING OUT OF OR ALLEGED TO
HAVE ARISEN OUT OF (I) BREACH OF THIS AGREEMENT OR (II) THE FAILURE BY EITHER
PARTY TO DEVELOP ANY PRODUCTS OR PROCESSES IN ACCORDANCE WITH THE JOINT
DEVELOPMENT PROGRAM.  THIS LIMITATION APPLIES REGARDLESS OF WHETHER SUCH DAMAGES
ARE SOUGHT BASED ON BREACH OF CONTRACT, NEGLIGENCE, OR ANY OTHER LEGAL THEORY.




 
8.2
BIOSARA ACKNOWLEDGES THAT THE DEVELOPMENT ACTIVITIES ARE EXPERIMENTAL IN NATURE
AND THAT QUICK-MED MAKES NO WARRANTY, EITHER EXPRESS OR IMPLIED, INCLUDING
WITHOUT LIMITATION WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE WITH RESPECT TO QUICK-MED ANTIMICROBIAL TECHNOLOGY, OR ANY DATA,
PRODUCTS OR OTHER RESULTS OF THE DEVELOPMENT ACTIVITIES HEREUNDER.



9.           Cooperation.


9.1           If applicable, Biosara shall provide reasonable cooperation with
Quick-Med in preparing and filing any patent applications on antimicrobial
technology.


9.2           If applicable, Quick-Med shall provide reasonable cooperation with
Biosara in preparing and filing any patent applications on wound dressing
technology.


10.           Independent Contractors.  When performing under this Agreement,
Quick-Med and Biosara shall act at all times as independent parties.  Nothing
contained herein shall be construed or applied so as to create the relationship
of principal and agent or of employer and employee between Quick-Med and
Biosara.  Neither party shall make any commitment or incur any charge or expense
in the name of the other party.


11.           Controlling Law.  The validity and interpretation of this
Agreement shall be governed by and construed in accordance with the laws of
Florida, without reference to the choice of law or conflicts principles of such
state which might be otherwise applicable.


12.           Notices.  All notices, reports and receipts shall be in writing
and shall be deemed duly given on (i) the date of personal or courier delivery;
(ii) the date of transmission by facsimile or other electronic transmission
service, provided a confirmation copy if also sent no later than the next
business day by postage paid, return receipt requested first-class mail; or
(iii) three (3) business days after the date of deposit in the United States
mails, by postage paid, return receipt requested first-class mail, addressed as
follows:


If to Biosara:


Scott Anderson, COO
Biosara
4251 FM 2181
Suite 230-307
Corinth, TX 76210
Facsimile: (888) 600-0913




If to Quick-Med:


Jerry Olderman, VP R&D
Quick-Med Technologies, Inc.
902 NW Fourth Street
Gainesville, FL 32601
Facsimile: (561) 416-1390


Either party may change its mailing address by written notice to the other party
in accordance with this Section 10.
 
 
-3-

--------------------------------------------------------------------------------

***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
 
 
 
13.           Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.


14.           Captions or Headings.  The captions and/or headings in this
Agreement are for convenience only, and are not to be construed as part of the
Agreement and shall not limit, characterize or in any way affect the
interpretation of this Agreement.  If any conflict exists between the headings
and the contents of a provision, the contents shall prevail.


15.           Counterparts.  This Agreement may be executed in counterparts,
including by means of facsimiled signature pages, any one of which need not
contain the signature of more than one party, each of which shall be deemed an
original, but all of which together shall constitute the entire Agreement.


16.           Waiver.  The failure or delay of either party to insist upon the
other party’s strict performance of the provisions in this Agreement or to
exercise in any respect any right, power, privilege, or remedy provided for
under this Agreement shall not operate as a waiver or relinquishment thereof,
nor shall any single or partial exercise of any right, power, privilege or
remedy preclude other or further exercise thereof, or the exercise of any other
right, power, privilege, or remedy; provided, however, that the obligations and
duties of either party with respect to the performance of any term or condition
in this Agreement shall continue in full force and effect.


17.           Assignment.  The rights and obligations under this Agreement shall
accrue to be binding upon the assigns and successors to the business of the
respective parties; provided, however that neither party may assign this
Agreement or any right or duty hereunder without the express written consent of
the other party to this Agreement which consent shall not be unreasonably
withheld.


18.           Entire Agreement.  This Agreement constitutes the entire agreement
and understanding between the parties regarding the subject matter hereof, and
supersedes all prior discussions and agreements between them relating
thereto.  No waiver, modification or amendment to this Agreement shall be valid
unless in writing, signed by authorized representatives of the parties hereto.


 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized officers as of the date first above written.


BIOSARA CORPORATION
 


By:           TED
PAPPAS                                                                
Its:           PRESIDENT AND
CEO                                                      






QUICK-MED TECHNOLOGIES, INC.


By:           J LADD
GREENO                                                      
Its:           CEO                                                      
 
 
 
 
-4-

--------------------------------------------------------------------------------

***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
 
 

 
Attachment A
Statement of Work








*****
 
 
 
 
 
 
-5-

--------------------------------------------------------------------------------

***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
 
 


 
Attachment B
License Agreement Term Sheet
 
Biosara - Quick-Med Patent and Technology License Agreement
Agreed Terms


Licensee
Biosara Corporation (“Biosara”)
Licensor
Quick-Med Technologies, Inc. (“Quick-Med”)
Technology
NIMBUS® (Novel Intrinsically Micro-Bonded Utility Substrate), *****.
Product
***** with NIMBUS technology
License
Right to use technology in return for the specified royalty fees. Also, use of
patents and know-how to produce the Product in the Field of Use in the Territory
Field of Use
Professional (institutional) wound care market
Territory
USA and Canada
*****
License Fees
*****
Royalty
***** Net Sales
Exclusivity
Exclusive, subject to Minimum Royalty payments of *****.
 
*****
 
Intellectual Property Ownership
The know-how and Patents relating to the NIMBUS technology as well as any
improvements or modifications thereto are the sole property of Quick-Med
and  Biosara shall have no proprietary or equitable rights or goodwill therein
except for the licenses provided hereunder.
Regulatory
Biosara will obtain marketing clearance for the Product. Biosara shall be solely
responsible and shall bear all costs with respect to regulatory filings.
Quick-Med will cooperate in providing documentation related to the predicate
device(s).
Trademarks and Product Labeling
 
Licensor’s shall remain the owner of all right, title and interest to the common
law trademark associated with the name NIMBUS®, and any other marks it developed
in association with the Licensor’s intellectual property. Biosara shall include
Quick-Med’s name, relevant Quick-Med marks and patent numbers on all product
packaging and promotional material in accordance with Quick-Med’s Trademark
Standards.
Technical Support
Quick-Med to provide support and guidance as specified in the Statement of Work.
After the first commercial sale of the new product substrate, Quick-Med will
provide technical support requested by Biosara and agreed by Quick-Med at *****.
Supply
Biosara will be responsible for manufacturing and supply of its Products in the
territory. Biosara will purchase chemicals for NIMBUS treatment from suppliers
authorized by Quick-Med.
Term
*****.
Termination
By either party in the event of a material breach that is not cured in a timely
manner by the other party.
Confidentiality
All project related work, documents, discussions, samples, terms of this deal,
product and commercial information, market information etc to be held as
confidential.
Controlling Law
State of Florida
Standard Provisions
The license agreement will contain mutually agreeable provisions, conditions,
representations, warranties and covenants typically included in transactions of
this type, including, but not limited to, those relating to regulatory
compliance, audit rights, confidentiality, indemnity and insurance.



 
 
-6-

--------------------------------------------------------------------------------

***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
 
 

